DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially free" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of continued examination, the limitation will be interpreted has less than 1% isomalt and has less than 1% tobacco material.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 2009/0142443). 
Regarding claim 1-6, Robinson teaches a composition (chewy nougat solid candy composition; Table 2), comprising: a filler (Gelatin in an amount 1.89% wt. , Table 2), a lipid consisting of soybean oil (soybean oil and cottonseed oils [0039]) having a melting point of about 29°C, about 36°C to about 45°C or above (fats employed may have a melting point below about 60° C., and the melting point may fall between about 45° C. and about 55°C [0033]), water (water in an amount of 2.84% wt., Table 2), and a flavoring agent or an active ingredient such as sweetener (high fructose syrup  in an amount of 41.6% wt., Table 2), stimulant ((The gum composition may further include stimulants, active agents, or medicaments [0075]), one or more alkali metal salts selected from the group consisting of sodium chloride, sodium carbonate, sodium bicarbonate, and combinations thereof (plasticizers and softeners include lanolin, palmitic acid, oleic acid, Stearic acid, sodium Stearate, potassium Stearate [0038]) or both a flavoring agent (flavor in an amount of 1.51% wt., Table 2). The composition in Table 2 discloses a composition that does not include isomalt or tobacco material therefore reading on the limitation of “an active ingredient, wherein the composition is less than 1% of isomalt and less than 1% of tobacco material, excluding any nicotine component present”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2009/0142443).
Regarding claim 7, Robinson teaches in Table A with active ingredients comprises nicotine in an amount of 0.0001 to 10% wt. but does not explicitly discloses the composition of claim 1, comprising from about 0.001 to about 10% by weight of a nicotine component, calculated as the free base and based on the total weight of the composition. However it has prima facie evidence of obviousness (See MPEP § 2144.05I). Robinson teaches a range encompassing the claimed range, therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have selected the claimed range to correspond with that of the claimed limitation.
Regarding claim 12-16, Robinson teaches a composition (chewing gum composition, Table 3 ingredient 220), comprising: a filler, the lipid is present in an amount of at least about 10% by weight (gum base in the amount of 25%, Table 3), a lipid having a melting point of about 29oC or above (fats employed may have a melting point below about 60° C., and the melting point may fall between about 45° C. and about 55°C [0033]), water in an amount of at least about 15% by weight and at least about 20% by weight (water in the amount of 10-25%, Table 3 example 220; overlapping ranges are prima facie evidence of obviousness (See MPEP § 2144.05I)), based on total weight of the composition, and a flavoring agent (flavor in the amount of 0.3-2.5%, Table 3 example 220) or an active ingredient or both a flavoring agent and an active ingredient.
Regarding claim 17, Robinson teaches a component selected from lecithin, sweeteners, salts, and mixtures thereof (high fructose syrup in an amount of 7.0% wt., Table 3).
Regarding claim 18, Robinson teaches the active ingredient is selected from the group consisting of a nicotine component, nutraceuticals, botanicals, stimulants, amino acids, vitamins, cannabinoids, and combinations thereof (The gum composition may further include stimulants, active agents, or medicaments [0075]).
Regarding claim 19, Robinson teaches in Table A with active ingredients comprises nicotine in an amount of 0.0001 to 10% wt. but does not explicitly discloses the composition of prima facie evidence of obviousness (See MPEP § 2144.05I). Robinson teaches a range encompassing the claimed range, therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have selected the claimed range to correspond with that of the claimed limitation.
Regarding claim 20, Robinson teaches about 10 to about 70% by dry weight a filler (filler, when used, may be present in an amount from about 15% to about 40% [0041]); about 10 to about 70% by dry weight of a lipid (The fat can be present in an amount of about 1-15% by weight of the candy region [0104]), about 15 to about 60% by dry weight of water ((water in the amount of 10-25%, Table 3 example 220), about 0.1 to about 5% by dry weight of one or more alkali metal salts (sodium chloride in the amount of 0.01-1%; Table A); and about 0.001 to about 10% by dry weight of an active ingredient selected from the group consisting of a nicotine component, nutraceuticals, botanicals, stimulants, amino acids, vitamins, cannabinoids, and combinations thereof (caffeine in the amount of 0.0001-10%; Table A).
Regarding claim 8, Robinson teaches wherein the filler is in particulate form and comprises a cellulose material (the flavor agent may be absorbed onto water Soluble materials such as cellulose [0062]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2009/0142443) as applied to claim 1 above, and further in view of Duggins et al. (US 2013/0209540).

Regarding claim 9-11, Robinson teaches the flavor agent may be absorbed onto water soluble materials such as cellulose [0062]) but does not explicitly teach wherein the cellulose material comprises microcrystalline cellulose and wherein the filler further comprises a cellulose derivative and wherein the cellulose derivative is hydroxypropylcellulose. Duggins discloses nicotine-containing pharmaceutical composition comprising a formulations include salts, natural sweeteners, organic and inorganic filler, and binders (e.g., povidone, Sodium carboxymethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, and other modified cellulosic types of binders…etc. [0044]). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Robinson to include fillers of Duggins because combining prior art elements according to known product to yield predictable results is prima facie case obvious (See MPEP § 2143I (A)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747          


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747